Title: From John Adams to Hendrik Bicker, 19 February 1781
From: Adams, John
To: Bicker, Hendrik



Sir
Amsterdam ca. 19 Feb. 1781

Your Questions to me, today, have induced me to communicate to you, in Confidence a Copy of my Commission.
You See, that I have not the Title of Ambassador, nor of Minister Plenipotentiary, by Virtue of this Commission, nor have I in express Words, Power to make a Treaty of Amity and Commerce, much less a Treaty of Alliance offensive and defensive.
My Power is to negotiate a Loan: but it may be negotiated with any Person or Persons, Bodies Politick and Corporate, and the Congress promisses in good Faith to ratify and confirm, whatever shall be done by me in the Premisses, or relating thereto.
Dr. Franklin, Mr. Deane and Mr. Lee, who made a Treaty of Amity and Commerce, and another Treaty of Alliance offensive and defensive, with the King of France, had not by their Commission the Title of Ambassadors, nor of Ministers Plenipotentiary.
Now if it is necessary to make a Treaty in order to obtain a Loan I Suppose I have Power to do it, and accordingly, I would readily enter into Conferences upon the Subject, and if We could agree upon the Terms, one Article of which should be a Loan, I would not hesitate to execute a Treaty, and I should have no doubt of the Ratification of Congress.
You have however, a Copy of my Commission and you may judge for yourself, how extensive the Powers are which it contains. I have no objection to your shewing it, to such Person or Persons as you think proper, in Confidence. I have the Honour to be, with great Respect, Sir, your humble servant
 